Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 1 of 8
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 2 of 8



                                 Mailing Matrix.txt
Adobe
345 Park Ave.
San Jose, CA 95110-2704
Aerotek
2600 N. Central Expwy.
Richardson, TX 75080
Air Power Sales & Service
823 West Marshall Ave.
Longview, TX 75601
Alliantgroup, LP
P. O. Box 4979
Houston, TX 77210-4979

allMedical Personnel
4000 Hollywood Blvd.
Suite 600-N
Hollywood, FL 33021
American Express
P. O. Box 650448
Dallas, TX 75265-4044

AT&T Mobility
P. O. Box 6463
Carol Stream, IL     60197

Bank of America N.A.
135 S. LaSalle St.
Suite 1125
Chicago, IL 60603

Bio-Rad Laboratories, Inc.
1000 Alfred Nobel Dr.
Hercules, CA 94547

BioChromato
10060 Carroll Canyon Rd.
Suite 100
San Diego, CA 92131
Block & Garden, LLP
5949 Sherry Lane
Suite 900
Dallas, TX 75225

By Referral Labels, Inc.
10372 Ashton Avenue
Los Angeles, CA 90024
C2M Tech
2315 Luna Road
Suite 100
Carrollton, TX     75006

CapInvest Management LLC
2621 Harrison St.
Bellwood, IL 60104

Capitol Scientific
2500 Rutland Dr.
                                       Page 1
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 3 of 8



                                   Mailing Matrix.txt
Austin, TX    78758
Cardinal Health
P. O. Box 730112
Dallas, TX 75373

Caspian Industries, LLC
12655 N. Central Expressway
Suite #950
Dallas, TX 75243
Chase Medical Solutions
109 Freedom Rider Trail
Glen Mills, PA 19342

ClickMD Patients, LLC
3131 Timmons Ln. #3435
Houston, TX 77027
CMB Capital Holdings, LLC
219 NE 22nd St.
Delray Beach, FL 33444

CMK2 North Central II, LLC
9301 N. Central Expressway
Suite 580
Dallas, TX 75231

CompuGroup Medical US
10715 Red Run Blvd.
Suite 101
Owings Mills, MD 21117

Concur Technologies, Inc.
62157 Collections Center Drive
Chicago, IL 60693
Connect Marketing & Consultation, LLC
6362 Lindhurst Dr.
Traverse City, MI 49685

CT Corporation
P. O. Box 4349
Carol Stream, IL      60197-4349
D&S Laboratory Solutions, LLC
1803 Matilda St.
Dallas, TX 75206

Dallas County Tax Office
1201 Elm Street
Suite 2600
Dallas, TX 75270

Dallas Logistics, LLC
1420 Davey Road
Woodridge, IL 60517

Data Innovations, LLC
P. O. Box 101978
Atlanta, GA 30392-1978
David Light
                                        Page 2
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 4 of 8



                                 Mailing Matrix.txt
663 Clifden Drive
Saint Charles, MO    63304

David Shultz
7231 Coronado Ave.
Dallas, TX 75214
DKBlnnovative
Dept. 115
P. O. Box 650444
Dallas, TX 75265
Dr. William DePond
55 SW 9th St.
Suite 4303
Miami, FL 33130

Eagle Express
P. O. Box 59972
Dallas, TX 75229
eFAX
6922 Hollywood Blvd.
Ste. 900
Los Angeles, CA 90028-6129

Elliot Sauter PLLC
7557 Rambler Road
Suite 970
Dallas, TX 75231

Experian Health
P. O. Box 886133
Los Angeles, CA 90088-6133

Eyster Consulting, Inc.
5 Toxaway Lane
Lake Toxaway, NC 28747

FedEx
3875 Airways Blvd.
Memphis, TN 38116-5070
Frank G. Howard, Jr.
4021 Bryn Mawr
Dallas, TX 75225

Genotox Laboratories, Ltd.
2170 Woodward St.
Suite 100
Austin, TX 78744
Guardian
P. O. Box 677458
Dallas, TX 75267-7458
Gulfstream Capital Group LLC
9301 N. Central Expressway
Tower II, Suite 335
Dallas, TX 75231

HalfPenny
960 Harvest Drive
                                       Page 3
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 5 of 8



                                 Mailing Matrix.txt
Building B, Ste. 200
Blue Bell, PA 19422

hc1.com
P. O. Box 775793
Chicago, IL 60677-5793
HMA Genetics, LLC
1521 Alton Road #339-B
Miami Beach, FL 33139
I3 Concepts
P. O. Box 234
Red Oak, TX 75154

Indigo BioAutomation, Inc.
385 City Center Drive
Suite 200
Carmel, IN 46032

Interconnections, Inc.
3021 S. Pine Street
Guthrie, OK 73044
IPFS Corporation
P. O. Box 730223
Dallas, TX 75373-0223

JAB Industries, Inc.
9998 Jamestown St.
Ventura, CA 93004
Keumars Zafar
1802 Huldy St.
Houston, TX 77019

KIPU Systems
55 Alhambra Plaza, 6th Floor
Coral Gables, FL 33134
Laboratory Broker, LLC
9204 Eisenhower Dr.
Apex, NC 27539

Liaison Technologies, Inc.
Dept. AT 952956
Atlanta, GA 31192-2956

LinkedIn Corporation
62228 Collections Center Drive
Chicago, IL 60693-0622
Lipomed Inc.
150 Cambridge Park Drive
Suite 705
Cambridge, MA 2140

Logix Communications
P. O. Box 3608
Houston, TX 77253-3608

Mangum Health, LLC
118 Frederick St.
                                       Page 4
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 6 of 8



                                 Mailing Matrix.txt
Austin, TX   78704
Mauro's Services LLC
2010 B Greenview Dr.
Carrollton, TX 75010

McGrath Medical Solutions, LLC
2600 S. Rock Creek #16203
Superior, CO 80027

MDCarlyle Investments, LLC
1845 John Bryant Dr.
Conway, AR 72034
Media Directions
300 Knightsbridge Parkway
Suite 115
Lincolnshire, IL 60069
MedPro Disposal
P. O. Box 5683
Carol Stream, IL     60197

Medworxs Medical Developments, LLC
719 Sawdust Rd.
Suite 213
The Woodlands, TX 77380

Microsoft, Inc.
1 Microsoft Way
Redmond, WA 98052
Millipore Sigma
400 Summit Dr.
Burlington, MA 01803

Minuteman Press
11411 N. Central Expressway
Suite A
Dallas, TX 75243

Montgomery Coscia Greilich LLP
2500 Dallas Parkway
Ste. 300
Plano, TX 75093
Movestar Inc.
P. O. Box 800908
Dallas, TX 75380
NIK Health Services, LLC
820 Locust Road
Wilmette, IL 60091

NW Practice Management Services, LLC
15511 NE 22nd Place W488
Bellevue, WA 98007

Omar Fustok
1875 Post Oak Park
Apt. #130
Houston, TX 77027

                                       Page 5
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19   Entered 01/16/19 17:46:56   Page 7 of 8



                                  Mailing Matrix.txt
OrchestrateHR
5050 Spring Valley Rd.
Dallas, TX 75244
Paypool LLC
P. O. Box 34781
Bethesda, MD 20827-0781
Pitney Bowes
1 Elmcroft Rd.
Stamford, CT 06926-0700
Practice Fusion
731 Market Street
Suite 400
San Francisco, CA   94103

Preferred Business Solutions
1701 W. Walnut Hill Lane
Irving, TX 75038
Premier Health Diagnostics, LLC
5209 Briarwood Ln.
Fort Worth, TX 76112

ProgRx, LLC
2315 Manorwood
Sugar Land, TX   77478

Quantum Analytics
3400 East Third Ave.
Foster City, CA 94404

Quest Diagnostics Clinical Laboratories
P. O. Box 677960
Dallas, TX 75267-7960
R&L Laboratory Services, LLC
201 3rd Avenue North
Amory, MS 38821

Rackspace US
P. O. Box 730759
Dallas, TX 75373-0759
Sarma Collections, Inc.
555 E. Ramsey
San Antonio, TX 78216

Siemens Healthcare Diagnostics
115 Norwood Park South
Norwood, MA 02062-4658
Staples Advantage
P. O. Box 70242
Philadelphia, PA 19176-0242

State of California
P. O. Box 942857
Sacramento, CA 94257-0021

Steve Williams
7393 Blairview
                                       Page 6
   Case 19-30159-sgj11 Doc 5 Filed 01/16/19      Entered 01/16/19 17:46:56   Page 8 of 8



                                      Mailing Matrix.txt
Dallas, TX   75230
TexMed Solutions, LLC
18826 Canyon View Pass
Helotes, TX 78023

Thompson & Knight LLP
P. O. Box 660684
Dallas, TX 75266-0684

Thomson Reuters (GRC) Inc.
P. O. Box 417175
Boston, MA 02241-7175
Time Warner Cable
P. O. Box 60074
City of Industry, CA     91716-0074
TruNorth Enterprises, LLC
1405 Chesterton Dr.
Richardson, TX 75080

UBEO of North Texas Inc.
P. O. Box 41602
Philadelphia, PA 19101-1602

UPS
P. O. Box 7247-0244
Philadelphia, PA 19176-0242

Warren W Garden PC
5949 Sherry Lane
Suite 900
Dallas, TX 75225

Whitley Penn
1400 West 7th Street
Suite 400
Fort Worth, TX 76102
Willis of Texas, Inc.
P. O. Box 731739
Dallas, TX 75373-1739

Wrigley Medical Solutions, LLC
15444 N. Greenway Hayden Loop
Suite 201-E
Scottsdale, AZ 85260




                                           Page 7
